Citation Nr: 1819609	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  12-10 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) from June 1, 2011 on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b) (2017).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Laroche, Associate Counsel

INTRODUCTION

The Veteran served on active duty with the United States Army from January 1983 to November 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Columbia, South Carolina which, inter alia, denied entitlement to a TDIU.  During the course of appeal, the case was transferred to the jurisdiction of the RO in North Little Rock, Arkansas due to the Veteran's relocation.  In September 2010, the Veteran filed a timely notice of disagreement (NOD) and filed a substantive appeal, via a VA Form 9, in April 2012.

In April 2013, the Veteran testified during a hearing before the undersigned Veterans Law Judge (VLJ).  The transcript of the hearing is of record. 

In an August 2015 decision, the Board bifurcated the issue of entitlement to a TDIU and granted entitlement to a TDIU prior to June 1, 2011.  The issue of entitlement to a TDIU from June 1, 2011 was remanded for further development, to include referral to the Director of Compensation for consideration of a TDIU pursuant to 38 C.F.R. § 4.16(b).

FINDING OF FACT

The preponderance of the evidence shows that the Veteran's service-connected disabilities do not preclude her from securing and following substantially gainful employment from June 1, 2011.


CONCLUSION OF LAW

The criteria for a TDIU from June 1, 2011 have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.341, 4.1, 4.15, 4.16(b) (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. § 5103, 5103A; 38 C.F.R. § 3.159.   Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA also has a duty to assist the Veteran in the development of the claim. This duty includes assisting her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

The RO complied with the Board's remand instructions by referring the issue of entitlement to a TDIU to the Director of Compensation pursuant to 38 C.F.R. § 4.16(b).  Neither the Veteran nor her representative has raised any other issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.

II. Legal Principles and Analysis

Under 38 C.F.R. § 4.16 (a), a TDIU rating may be assigned in cases in which the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that either the veteran's single service-connected disability is ratable at 60 percent or more; or, if the veteran has two or more service-connected disabilities, one of the disabilities is ratable at 40 percent or more and the others bring the combined rating to 70 percent or more.  
Disabilities resulting from a common etiology will be considered as one disability for TDIU purposes.  38 C.F.R. § 4.16 (a)(2).

The Veteran is service-connected for status post hysterectomy, rated as 30 percent disabling from April 1, 2006; bronchial asthma, rated as 30 percent disabling from June 1, 2011; tubal ligation, salpingectomy, left, rated as noncompensable; surgical scar from laparotomy and salpingectomy, rated as noncompensable; and scar, status post hysterectomy, rated as noncompensable.  The Veteran thus has a combined rating of 50 percent from June 1, 2011.  Accordingly, for the period in question, the percentage requirements for a schedular TDIU were not met.  See 38 C.F.R. § 4.16(a).

Nonetheless, VA's policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage ratings.  See 38 C.F.R. § 4.16(b).  Thus, the Board must determine whether the evidence indicates that the Veteran's service-connected PTSD with generalized anxiety, alone, preclude gainful employment consistent with his education and occupational experience at any time during the claim period.  If so, the Board is prohibited from assigning a TDIU pursuant to 38 C.F.R. § 4.16(b) in the first instance, and must, instead, refer the claim to the Director of Compensation for such consideration.  See Bowling v. Principi, 15 Vet. App. 1 (2001).

In March 2016, the Director of Compensation Service issued a decision denying a TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).  This decision "is in essence the de facto decision of the agency of original jurisdiction and, as such, is not evidence."  Wages v. McDonald, 27 Vet. App. 233, 239 (2015).  Moreover, the Board conducts de novo review of the Director's decision denying extraschedular consideration under 38 C.F.R. § 4.16(b)).  Id.  Thus, the Director having issued a decision, which was the basis for the RO's continuation of the denial of TDIU from June 1, 2011 in the March 2016 supplemental statement of the case, the Board will now decide the issue on the merits.
For the following reasons, the criteria for a TDIU have not been met during the rating period on appeal.

During the period on appeal VA treatment records contain evidence of symptoms and treatment related to the Veteran's asthma.  However, the weight of the lay and medical evidence of record does not indicate that the disability significantly impairs her to the extent that it renders her unable to secure and follow a substantially gainful occupation in light of his education and experience.

VA treatment records from June 2011 reflect that the Veteran was a substitute teacher with limited work.  During vocational rehab counseling, she reported that her specific goals were to obtain successful transitional work experience and gainful employment in the community.  

In the August 2012 VA medical opinion regarding respiratory conditions, the examiner noted that the Veteran's respiratory condition did not impact her ability to work. 

VA treatment records from 2012 reflect that during a conversation with a homeless program social worker, the Veteran reported that she was substitute teaching close to her home twice weekly.  She reported that she continued to seek employment but has not been successful and that she enjoyed substitute teaching.  She stated that they called her almost daily for work and she had to set limits for herself and will only work a few days weekly.  She reported that she was seeking employment but has not obtained employment as of that date.  She was preparing for her exam for medical assisting.  She was offered a job, but declined stating that her job was not clearly defined and she did not want to be liable if anyone had issues.

During the April 2013 Board hearing, the Veteran testified that her asthma became greatly exacerbated by numerous irritants, including flowers, car emissions, fumes, smoke, perfume, hot temperatures, humidity, pollen, and physical exertion.  She reported that she had to go to the emergency room twice for flare ups of her asthma.  She reported that because of her frequent and severe flare-ups, she was unable to maintain a job because of the frequent and unpredictable time off she required.  She stated that she had been working intermittently as a substitute school teacher, but that she was only able to work approximately 82 days during the previous year. 

In the June 2013 VA medical examination, the examiner noted that the Veteran's respiratory condition did not require the use of oral bronchodilators.  The Veteran did not require outpatient oxygen therapy for her respiratory condition.  The Veteran has not had any asthma attacks with episodes of respiratory failure in the past 12 months.  The Veteran had physician visits for required care of exacerbation in May 2013; less frequently than monthly.  The examiner noted that the Veteran's respiratory condition impacted her ability to work and reported that the Veteran should not be involved in heavy exertional duties.  The examiner reported that sedentary work was acceptable.

VA treatment records from 2013 reflect that the Veteran was an unemployed substitute teacher and income tax preparer.  

VA treatment records from 2014 reflect that the Veteran worked as an income tax preparer, certified nursing assistant (CNA), and substitute teacher.  

VA treatment records reflect that in June 2015, the Veteran was working as a home health aide.  In October 2015, the Veteran was studying social work services as a senior student.  

The above reflects the Veteran's contention that her service-connected asthma, in particular, has prevented her from securing and following substantially gainful employment because the effect of the disability causes unpredictable time off due to triggers. Whether a veteran could perform the physical and mental acts required by employment at a given time is an issue about which a lay person may provide competent evidence.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("neither the statute nor the relevant regulations require the combined effect [of disabilities] to be assessed by a medical expert").  The Veteran's statement is therefore competent evidence.  However, the weight of the above evidence does not reflect that the Veteran's service connected disabilities would prevent her from securing and following substantially gainful employment in light of her educational and occupational history, to include her specialized home health aide training, and employment history that includes work as a substitute teacher and tax work preparer. Given these qualifications, the symptoms described by the Veteran and found on examination would make it difficult to perform some jobs requiring physical labor, but it cannot be said that her symptoms, even if all due to the service connected disabilities, would preclude the Veteran from securing and following substantially gainful employment, i.e., a job "that provides annual income that exceeds the poverty threshold for one person."  Faust v. West, 13 Vet. App. 342, 356 (2000).  The Board notes that during the Veteran's Board hearing, the Veteran alleged that her employment was marginal as she had to choose a job where she could take off whenever she needed to.  However, coinciding VA treatment records reflect that the Veteran had numerous job offers that she rejected for reasons that did not include her disabilities.  The Veteran was actively studying to be a health aide worker while maintaining employment as a substitute teacher and an income tax preparer.  The Veteran had goals to secure and follow a substantially gainful occupation which she achieved in 2015 after completing school.  Moreover, VA examination reports reflect that the Veteran could perform sedentary work.  

As the evidence fails to establish that the Veteran's service-connected disabilities preclude substantially gainful employment, the claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

ORDER

Entitlement to a TDIU from June 1, 2011 on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b) is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


